DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/EP2015/062565 that was filed on     June 5, 2015.
An amendment was received from the applicant on February 15, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kerr (US 3,453,836).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr.

The use of a vent line system having an outlet that is vertically disposed at a specific height would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required height of a supporting derrick or relief mast and a desired height of said outlet so as to provide effective venting of gas from said outlet.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an outlet of a vent line system at a specific vertical distance in combination with the marine vessel as disclosed by Kerr for the purpose of providing a marine vessel with a relief mast or derrick and a vent line system with an outlet that is arranged at vertical distance on said relief mast or derrick so as to provide effective venting of gas from said outlet.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Lee et al. (US 2009/0266086 A1).
Kerr, as set forth above, discloses all of the features claimed except for the use of a liquefied natural gas (LNG) handling system which comprises an LNG fuel supply system with an LNG storage and gas processing unit.
Lee et al. discloses a floating marine structure, as shown in Figures 1-3, which is comprised of an LNG storage tank, defined as Part #10, and an LNG handling system which is further comprised of an LNG supply line, defined as Part L2, an LNG pump, defined as Part #13, an evaporator, defined as Part #16, and a gas combustion unit, defined as Part #17, or a flare tower, defined as Part #18, as shown in Figure 1.
.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Nikolajsen et al. (US 8,091,494).
Kerr, as set forth above, discloses all of the features claimed except for the use of a marine vessel in the form of a semisubmersible vessel.
Nikolajsen et al. discloses an LNG tank, as shown in Figures 1a-15b, where said LNG tank, defined as Part #1, is mounted on a marine vessel in the form of an LNG tanker or any floating and semisubmersible petroleum production or storage vessel, as described in lines 55-61 of column 6.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a marine vessel with an LNG tank, where said marine vessel is a semisubmersible vessel, as taught by Nikolajsen et al., in combination with the marine vessel as disclosed by Kerr for the purpose of providing a semisubmersible marine vessel with an LNG storage tank.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




February 24, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617